Citation Nr: 1530742	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  Thereafter he served in the Reserves until June 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In December 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran responded that he did not want an additional hearing.

In May 2014, the Board reopened the hearing loss claim based on the submission of new and material evidence and then remanded the underlying service claim in order to obtain a medical opinion.  In December 2014, the Board again remanded the claim for additional development.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The competent medical and most probative evidence fails to establish that bilateral hearing loss had its onset in service or within one year of service discharge, and the weight of the evidence does not relate it to service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in December 2001 and March 2009, of VA's duty to assist him in substantiating his service connection claim and the effect of this duty upon his claim.  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ.

VA has also satisfied its duty to assist the Veteran in the development of his claim being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As stated in the Introduction, the claim was most recently remanded in December 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical opinion in March 2015 to assist in determining whether the Veteran's claimed hearing loss is attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

The Veteran has challenged the adequacy of that VA examination on the basis that the examiner failed to specifically discuss the Veteran's lay testimony as to the onset time frame of his hearing loss.  However, the VA medical opinion obtained in this case is more than adequate.  Although the VA audiologist did not specifically mention the Veteran's in-service noise history, he did indicate review of the claims file, including service treatment records, and such was part of the history reviewed.  Also given the thoroughness of the report with a full rationale and the consistency with other evidence of record, the Board finds that it is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  The Veteran's complaint does not provide a basis upon which to remand this claim for additional examination.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise from a land mine.  See VA Form 21-4138, Statement in Support of Claim, dated November 24, 1989.  He also testified that a VA physician, told him that his hearing loss was due to acoustic trauma he suffered in service.  See March 2011 Board Hearing Transcript at pg 25.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is also subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board notes that the Veteran's DD-214 reveals that he served as a general clerk, a military occupational specialty (MOS) not usually associated with routine exposure to potentially hazardous noise level conditions.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010).  However, he has also provided written testimony that while at boot camp at Fort Polk he was exposed to loud noise from a land mine that was detonated during night maneuvers training.  At that time he reported experiencing a total silence with his hearing returning once he was through the course.  He reported being examined at sick call and returned to duty, but stated that he continued to have problems with his ears.  He also stated that as a member of the 172nd Ordnance Platoon and Delta 19th he would accompany the units for training in the fields.  See VA Form 21-4138, Statement in Support of Claim, dated November 24, 1989.  

The Board finds no reason to doubt the Veteran's description of exposure to hazardous military noise.  Given that the circumstances of his reported noise exposure are likely consistent with his duties during basic training at Fort Polk, in-service noise trauma is established in this case on a facts-found basis.  See May 2014 Board Remand.  

However, complaints of hearing problems, and either findings or diagnosis of hearing loss are not shown in service treatment records, including the November 1971 separation examination.  Initially, the Board acknowledges that the June 1970 induction examination shows the Veteran's left ear hearing acuity was 30 Hertz at 4000 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (which holds that the threshold for normal hearing is from zero to 20 decibels and that higher thresholds levels indicate some degree of hearing loss).  While this elevated threshold is beyond the range of normal hearing, it is not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

There is also no evidence of sensorineural hearing loss having manifested to a compensable degree within one year of separation from his period of active service.  In fact, there are no pertinent clinical records associated with the claims file until VA outpatient treatment records dated in 1986, 15 years later which show the Veteran underwent bilateral stapedectomies for progressive hearing loss.  These records do not, in any way, suggest that the hearing loss originated during military service and the Veteran did not specifically relate it to service.  In addition, as hearing loss was not demonstrated until well after one year following his separation from service, the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In June 2014, the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his tinnitus could be related to service.  The audiologist opined that the bilateral hearing loss was less likely than not caused by or a result of military noise exposure based on the Veteran's documented normal hearing at separation.  He explained that a comparison of induction and separation exams indicated no significant change in hearing sensitivity and documentation of an OSHA-defined STS (standard threshold shift) during military service could not be established from the in-service audiometric data and that that it was not likely that the Veteran's current hearing loss was related to his military service.  In an addendum to that opinion, the audiologist reiterated the conclusion from his previous opinion.  See VA addendum March 2015.

Based on the evidence in this particular case, the Board finds that the weight of the probative evidence indicates that service connection for hearing loss is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  Rather, the noise exposure must cause the hearing loss.  In this case the VA medical opinions constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events as they are based upon a complete review of the Veteran's claims file, including service treatment records, and supported by rationale.  Moreover, the claims folder contains no competent medical evidence refuting these opinions.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly accepted the Veteran's history of military noise exposure (relevant in-service injury) when he provided his opinion against the claim.  Although the examiner did not specifically mention the Veteran's in-service noise history, the opinion as a whole, when read in context with the other evidence of record, reflects that the examiner considered all of the relevant evidence in determining that this noise exposure was not the precipitant of the hearing loss considering there was no permanent effect on the Veteran's hearing sensitivity during service.  

Specifically, the examiner considered, the audiometric testing at enlistment and at separation, he looked to whether there were any in-service complaints of hearing problems, he looked to whether there was any significant shift in hearing acuity during service, and he looked to the first clinical showing of hearing loss more than a decade after separation from service.

Consideration has of course been given to the Veteran's assertions that his hearing loss is related to military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hearing loss and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that noise exposure and diminished hearing during and since service.  However, he is not competent to diagnose hearing loss or to opine on the relationship between his in-service activities and current disability.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  

In determining the probative value of the Veteran's statements that he experienced hearing loss during service or within one year after his 1971 service discharge, and continues to experience that same hearing loss, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences or post-service observations.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that it is more than 40 years since the Veteran's service discharge.  Notably, he did not provide post-service records relating to hearing loss until after he underwent post-service stapedectomies in 1986.  The mere absence of medical records showing hearing loss within one year following his service discharge does not contradict the Veteran's statements about the onset of his symptoms of hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, audiometric testing at separation physical did not show any hearing loss, and therefore stand in clear contradiction of the Veteran's assertion that he had hearing loss in service.  

Moreover, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran did not provide evidence of hearing loss until after an apparent intercurrent injury to his hearing was diagnosed.  This period without problems until intercurrent injury weighs against the claim.  

Additionally, the Veteran has not provided any explanation as to why he delayed seeking filing a claim for hearing loss for decades following separation from service, although he initially sought and obtained VA education benefits in 1974.  The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for hearing loss until after his intercurrent injury (treated with stapedectomy) also weighs against his credibility.  Kahana, 24 Vet. App. 428, 438 (2011)(discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  Again, this is not a dispositive piece of evidence, but it is evidence nonetheless.

The Board is not implying that the Veteran has an intent to deceive, as to the claim for service connection for hearing loss, but, rather, simply finds that the evidence as a whole establishes, by a preponderance, that he is mistaken in his recollections due to the fallibility of human memory for events from more than 40 years ago.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding intent to speak the truth, statement may lack credibility because of faulty memory)(cited in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014).

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The Veteran's assertions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

As described, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.  

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


